DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               JUDITH ALEXANDRE and SERGIO TERRON,
                            Appellants,

                                     v.

DEUTSCHE BANK NATIONAL TRUST COMPANY, As Trustee on Behalf
 of The Certificateholders of NATIXIS REAL ESTATE CAPITAL TRUST
  2007-HE2, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
  2007-HE2; MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
    INC., As Nominee For FIRST NLC FINANCIAL SERVICES, LLC;
 MIDLAND FUNDING LLC; CITY OF MARGATE, FLORIDA; STATE OF
FLORIDA, DEPARTMENT OF REVENUE; Unknown Tenants/Owners 1;
         Tenants/Owners 2; and Unknown Tenants/Owners 3,
                                Appellees.

                               No. 4D18-3404

                           [October 17, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 17-17902 CACE
(11).

  Robert Phaneuf of The Ticktin Law Group, Deerfield Beach, for
appellants.

   Katherine M. Joffe and Brian K. Hole of Holland & Knight LLP, Fort
Lauderdale, for appellee Deutsche Bank National Trust Company, as
trustee on behalf of The Certificateholders of Natixis Real Estate Capital
Trust 2007-HE2, Mortgage Pass-Through Certificates, Series 2007-HE2.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.
2